DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        MICHAEL EBERSOLD,
                             Appellant,

                                    v.

 SUNNY STATE NURSERY & LANDSCAPE COMPANY, INC., a Florida
  corporation, CLINTMOORE HERITAGE NURSERY, INC., a Florida
corporation, and GREEN LANDHOLDINGS, INC., a Florida corporation,
                           Appellees.

                              No. 4D18-1411

                         [November 21, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jaimie R. Goodman, Judge; L.T. Case Nos.
502010CA009130XXXXMB-AD and 502013CA014434XXXXMB-AD.

  Kent Huffman of Hutchinson & Huffman, P.A., West Palm Beach, for
appellant.

  Cathleen Scott of Scott Wagner & Associates, P.A., Jupiter, for
appellees.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.